Citation Nr: 0734641	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of Department of Veterans Affairs 
benefits under the provisions of 38 U.S.C.A. § 6104(a) was 
proper.  


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son-in-law


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The appellant had prewar service from November 1941 to 
December 1941; was in beleaguered status from December 1941 
to May 1942; was missing in May 1942; was a Prisoner of War 
(POW) from May 1942 to January 1943.  From January 1943 to 
April 1945, he was in no casualty status.  From April 1945 to 
January 1946, he had service with the Regular Philippine 
Army.  The service department indicated that the appellant 
was employed by the Japanese from January 1943 to September 
1944.  He had no recognized guerrilla service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision of the 
Director of the Compensation and Pension Service of the 
Department of Veterans Affairs (VA) which determined that the 
appellant had forfeited all benefits under laws administered 
by VA by reason of his having rendered assistance to an enemy 
of the United States by his service in the Japanese sponsored 
and controlled Bureau of the Constabulary (BC) from January 
1943 to September 1944.

The appellant presented testimony at a personal hearing in 
July 2007 before the undersigned.


FINDINGS OF FACT

1.  A January 1946 Affidavit for Philippine Army Personnel, 
signed by the appellant, indicates that he was employed by 
the Japanese-controlled government from January 1943 to 
September 1944; he denied having guerilla service. 

2.  The appellant admits that he belonged to the Philippine 
Constabulary and his name is listed on rosters of the Bureau 
of the Constabulary (BC).  

3.  As a member of the Bureau of the Constabulary, the 
appellant rendered assistance to an enemy of the United 
States.


CONCLUSION OF LAW

The criteria for forfeiture of all accrued or future 
gratuitous benefits under laws administered by VA are met.  
38 U.S.C.A. §§ 5107, 6104 (West 2002); 38 C.F.R. §§ 3.902, 
3.905 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The forfeiture statute resides in 38 U.S.C. Chapter 61, and 
the regulations pertaining to forfeiture have their own 
notice and development provisions.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002), to the effect that the notice 
provisions of 38 U.S.C.A. § 5103 apply only to procedures 
under 38 U.S.C. Chapter 51.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
section 3.901 or section 3.902 will not be declared until the 
person has been notified by the Regional Counsel or, in the 
VA Regional Office, Manila, Philippines, the Adjudication 
Officer, of the right to present a defense.  Such notice 
shall consist of a written statement sent to the person's 
latest address of record setting forth the following:  (1) 
The specific charges against the person; (2) A detailed 
statement of the evidence supporting the charges, subject to 
regulatory limitations on disclosure of information; (3) 
Citation and discussion of the applicable statute; (4) The 
right to submit a statement or evidence within 60 days, 
either to rebut the charges or to explain the person's 
position; (5) The right to a hearing within 60 days, with 
representation by counsel of the person's own choosing, that 
fees for the representation are limited in accordance with 38 
U.S.C.A. § 5904(c), and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.

VA has complied with all of those specified provisions.  In a 
January 2005 charge letter from VA, a March 2005 notice that 
the records were being submitted to the Director of the 
Compensation and Pension Service for consideration of 
forfeiture, the August 2005 forfeiture decision by the 
Compensation & Pension Service, and a December 2005 statement 
of the case, the appellant was provided notice of the 
specific charges against him, a detailed statement of the 
evidence supporting the charges, and citation to and 
discussion of the applicable law.  Furthermore, the January 
2005 charge letter from VA specifically notified the 
appellant of the right to submit a statement in denial of the 
charge or in explanation of his position in this matter or 
any other evidence.  If no word was received within 60 days 
from the date of the letter consideration would be made based 
on the evidence of record.  He was notified of his right to a 
hearing within 60 days, with representation by counsel of his 
own choosing.  The January 2005 charge letter clearly 
explained that no expenses incurred by a claimant, counsel, 
or witness will be paid by VA.  Although it does not appear 
that the appellant was notified that fees for representation 
are limited in accordance with 38 U.S.C.A. § 5904(c), the 
Board finds that this is harmless error as it applies to fees 
for representation after a final Board decision.  The 
appellant presented testimony at a Board hearing in July 
2007.  The appellant has received thorough and informative 
notices provided throughout the adjudication and had a 
meaningful opportunity to participate effectively in the 
consideration of forfeiture.  There has been no prejudice to 
the appellant, and any defect in the content of the notice 
has not affected the fairness of the adjudication.  

The appellant was informed of the statutory basis for 
forfeiture actions, and of the evidence considered by the RO 
in initiating and effectuating the forfeiture of his VA 
benefits.  He was notified of a proposed forfeiture action, 
which included the reasons and bases supporting such action.  
The appellant has submitted statements in his support, and 
all known and available evidence relevant to this forfeiture 
action has been collected for review.  The evidence on file 
does not show, and the appellant does not contend, that there 
is any additional evidence relevant to this appeal that has 
not been obtained.  The Board finds that there is no 
reasonable likelihood that any additional evidence is 
available with respect to the issue of forfeiture.  
Therefore, no additional assistance or notification is 
necessary or required.

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by VA.  38 U.S.C.A. § 6104(a); 38 C.F.R. § 
3.905(b).

Information pertaining to the authority, powers, duties, and 
functions of the Bureau of the Constabulary, as contained in 
the official journals of the Japanese military administration 
and executive orders pursuant thereto provide evidence of the 
organization and collaboration of the BC with the Japanese 
Imperial Forces.  Membership in that organization subsequent 
to December 1941 is evidence of assistance to the Japanese 
war effort.  The BC has been recognized by VA as being part 
of the Japanese military occupation and administration, and 
as part of the Japanese Imperial Forces.  However, simple 
membership in such an organization is not conclusive proof 
that an appellant was guilty of mutiny, treason, sabotage, or 
rendering assistance to an enemy of the United States, which 
is the statutory standard which must be met.  Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).  Rather, the circumstances of 
each individual case must be carefully analyzed to determine 
the nature and extent of a claimant's involvement with the 
BC.

In September 1999, the appellant filed a claim for 
compensation for multiple conditions related to his POW 
status in service.  In a rating decision in April 2002 he was 
granted entitlement to service connection for multiple 
disabilities and was awarded compensation benefits.  Although 
initially it was recommended that his loyalty be considered 
cleared, after receipt of additional information it was 
recommended that forfeiture for aiding the enemy and 
forfeiture based on fraud be considered.  After further 
review a decision was made that the appellant had forfeited 
under the provisions of 38 U.S.C.A. § 6104(a), for aiding the 
enemy, all rights, claims, and benefits under laws 
administered by VA.  

In an Affidavit of Philippine Army Personnel signed by the 
appellant in January 1946, the appellant indicated that he 
was employed by the Japanese-controlled government from 
January 1943 to September 1944.  He denied having guerrilla 
service. 

The RO wrote to the appellant in February 2002 noting that 
the records showed that he worked as a member of the 
Philippine Constabulary (PC) from January 1943 to September 
1944 which was during the Japanese occupation of the 
Philippines.  Information was requested regarding his 
activities as a member of the Philippine Constabulary.

The appellant replied that he had belonged to the Philippine 
Constabulary (PC) during the Japanese occupation.  He stated 
that he assisted guerrilla units or the resistance movement 
during the time he was employed by the PC.  He never deserted 
or left his job and did not attempt to find other work.  He 
denied taking any oath or affirmance, formally or informally, 
to support or cooperate with the Japanese or German 
governments, or any foreign government, against the United 
States or its allies.  He denied ever making any formal or 
informal renunciation of his allegiance to the United States. 

The appellant wrote that he was ordered to perform police 
duties.  He was assigned as corporal of the guards and his 
duty was to post the guards assigned in every place 
designated by the Japanese.  He had been hospitalized after a 
truck accident and when released from the hospital he escaped 
and joined his brother-in-law who was a member of a guerrilla 
unit.  

In August 2002 the RO wrote to the appellant that classified 
materials showed his name listed as a member of the PC with a 
rank of Patrolman, with date of appointment in March 1943.  
Another document showed he was promoted to Corporal from 
Private.  His Affidavit for Philippine Personnel shows he was 
drafted to be a member of the Japanese-controlled PC in 
January 1943 until September 1944 for which he received 
payment.  Information regarding a detailed account of the 
circumstances surrounding his employment was requested.  

The appellant replied that the Japanese removed him and 
others from a concentration camp and took them to Iloilo 
City.  There he was ordered to perform police duties of the 
city.  He denied training in the BC or from enlistment in the 
BC.  He denied joining patrols against the guerrillas.  He 
never knew PC soldiers conducted patrols against the 
guerrillas.  He denied that the PC or BC ever arrested 
guerrillas or guerrilla suspects.  He denied that the police 
force ever joined the BC or the Japanese in patrols.  He 
denied receiving a citation or a promotion.  He claimed to 
have escaped in September 1943.  

Evidence shows a monthly roster of the BC dated in April 1943 
and in October 1943 with the appellant's name listed as a 
non-commissioned officer in the 3rd Iloilo Company.  A Report 
of List of Arms and Ammunitions issued to the Third Iloilo 
Company includes the appellant's name, although that report 
does not show a specific serial number of a weapon or a 
specific amount of ammunition.  Another list indicates that 
the appellant was to be a corporal.  His date of graduation 
from the Academy and date of appointment were in March 1943.  
He had an initial rank of Patrolman.  His efficiency was 
excellent.  It was noted that he was "[e]xcellent in the 
field and in the garrison."  A monthly roster dated in 
November 1944 shows the appellant was a member of 3rd Iloilo 
Co., PC with the rank of Corporal and that he enlisted in 
March 1943. 

A telegraph dated in August 1944 indicates that the appellant 
was a member of the Third Company and recommended a promotion 
for him.  He was also included in a BC list dated in June 
1944 of married NCP's and number of children.  

Additional evidence reveals that the appellant graduated from 
the BC Academy in March 1943; that he was promoted to 
Corporal in July 1944; and that the Molo Detachment to which 
he was stationed was attacked by the guerrillas in February 
1944.  The appellant's unit repulsed the attack.  

The appellant wrote in March 2005 that when the Japanese got 
him from the concentration camp and brought him to Iloilo 
City he was still a POW.  He could not do anything but follow 
the Japanese.  They were not issued any release papers.  As 
POW he could not go against the Japanese Army or their orders 
or he would be maltreated.  This was all done by force.  He 
further wrote that he had been cleared by the General 
Headquarters of the Armed Forces of the Philippines, under 
the Loyalty Status Board.  The decision was based on finding 
he was a POW during his confinement under the Japanese Army.  
He escaped from the Japanese Garrison in September 1944 and 
joined a guerrilla unit where he served faithfully until his 
discharge.  

The appellant testified in July 2007 that had he not followed 
the orders of the Japanese after being taken from the 
concentration camp he would have been killed.  The appellant 
testified that he fought with the United States Government.  

Based upon the above evidence, the Board finds that the 
appellant did assist an enemy of the United States, that is, 
the Japanese-controlled BC.

The appellant maintains that he was forced into service with 
the BC as he was taken from the POW camp in which he was held 
captive to Iloilo City but was not given release papers.  He 
essentially argues that he was still a POW when placed into 
service under the Japanese.  Therefore his service in the BC 
should not have been considered as "rendering assistance to 
an enemy of the United States" and should not have resulted 
in forfeiture of his VA benefits.

The Board has considered the appellant's statements to the 
effect that he did not assist the enemy in his employment 
with the BC.  However, his active participation in the BC is 
a matter of fact established by the record.  Therefore, in 
the Board's view, to find that the appellant did not render 
assistance to an enemy of the United States would be to deny 
a fact that is obvious from the record.

Classified materials indicated that the appellant was a 
member of the BC.  His name is included in the monthly BC 
rosters for April 1943 and October 1943 and listed in the 
November 1944 roster of troops belonging to the 3rd Iloilo 
Company.  He is shown to have graduated from the BC Academy 
and was promoted to corporal.  He was included in the list of 
BCs who were issued firearms.  Other evidence shows that he 
had field expertise which implies that he used a firearm, and 
he was rated as excellent in the field and at garrison.

The appellant's statements are the only evidence in support 
of his contentions.  Moreover, significant aspects of those 
statements are directly contradicted by the other evidence of 
record.  Although the appellant denied participating in 
patrols against the anti-Japanese guerrillas, the evidence 
shows that his unit repulsed an attack by the guerrillas in 
February 1944.  Further, he attested that he did not receive 
training or a promotion while serving with the BC; however, 
the evidence reflects that he graduated from the Academy in 
March 1943 and was promoted from Private to Corporal in July 
1944 while serving with the BC.  

The appellant performed police, guard, and other duties 
requested by the Japanese, in assistance of the Japanese 
occupation of the Philippines.  Performance of these duties, 
by their very nature, necessarily had the objective, and 
effect, of rendering assistance to the enemy of the United 
States in sustaining control and power over the territory of 
the Republic of the Philippines during a conflict with the 
United States.  He was paid in performance of these duties, 
which he persisted in carrying out for an extended period of 
time, from January 1943 to September 1944. For these reasons, 
the Board finds that he did render assistance to the Japanese 
BC, under any plausible meaning of the word assistance.

The appellant claims that he was cleared by the Loyalty 
Status Board of the Armed Forces of the Philippines.  No 
doubt in light of the enormously difficult times and 
circumstances during which he served the Japanese, the 
Republic of the Philippines, judged him loyal.  Such 
determination is by its very nature complex and highly 
subjective.  However, it is emphasized that the United States 
Government was not a party to that determination.  In any 
event, the determinative standard under which the Board is 
bound in this case is different and is prescribed by statute.  
VA must determine whether the appellant rendered assistance 
to an enemy of the United States Government.  

For the reasons stated above, it is clear that the appellant 
rendered assistance to an enemy of the United States 
government.  This fact alone mandates the forfeiture of all 
VA rights and benefits.  38 U.S.C.A. § 6104(a) (West 2002); 
38 C.F.R. § 3.902.  The appellant is advised that the Board 
is bound by the regulations of the Department, instructions 
of the Secretary, and the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c).  As the preponderance of the 
evidence is against the appellant's claim for rights and 
benefits under 38 U.S.C. Title 38, the benefit of the doubt 
doctrine is not for application in the instant case.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

The declaration of forfeiture against the appellant was 
proper under 38 U.S.C.A. § 6104(a) and the appeal is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


